Title: To Thomas Jefferson from Levi Lincoln, 21 April 1808
From: Lincoln, Levi
To: Jefferson, Thomas


                  
                     Dear Sir. 
                     Worcester April 21– 1808.
                  
                  Permit me to introduce to your acquaintance Mr. Jonathan Russell of Providence, whose name I have frequently mentioned to you with pride & pleasure. I know of no man in the state of Rhode Island to whom republicanism has been more indebted, & whose abilities exertions & uniformity of conduct claim greater respect from the friends to our national Govt. You may recollect a July oration which I did myself the honor to present you, & of which you were pleased to express your high esteem. He is travelling to see the country & to pay his respects to the capital, the administration & the cheif majestrate of our national Govt—From him you may learn the political state of this section of our country—
                  I have the honor to be Dear Sir with the highest esteem most respectfully your hum. Sevt
                  
                     Levi Lincoln 
                     
                  
               